PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/821,936
Filing Date: 24 Nov 2017
Appellant(s): SHINYA, Ryutaro



__________________
Robert L. Scott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 26, 2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	Here, the claim is directed to a tip rack. The claims mention plurality of nozzle tips, a nozzle tip, a nozzle, and sample (claim 19). However, such nozzle tips, nozzle, and sample are not positively claimed as elements of the invention. The structure of the unclaimed nozzle tips, nozzle, and broad sample do not limit the structure of the claimed tip rack.

It is noted that the claimed invention will not function as intended with any and every arbitrary nozzle tip and nozzle. Whether or not the claimed invention is capable of providing for the recited intended functions depends upon a number of factors, including but not limited to: the properties and dimensions of a nozzle tip. A nozzle tip and nozzle that do not have the appropriate dimensions will not function as recited/intended. 
It is noted the removable attachment is not required to be done by any specific structure or other means. It is noted that one can choose to attach/detach the structures whenever and by whatever suitable means one so chooses.
It is noted that the “such that” clause in claims 1 and 17 are directed to conditional, possible, intended usage of the support member and rack body. Conditions and possibilities of use are not requirements. The claims are directed to an apparatus not a process of use or assembling. There is no requirement for any step of the support member being moved any direction relative to the rack body. It is only required that it be possible for the support member to moved relative to the rack body in a horizontal direction.   
It is noted that the “holes” are not specifically defined in the claims. It is presumed that Appellant intends for the holes to be through-holes, holes that pass completely through the structures, have no bottom.

As to claim 3, it appears as if the claim should read as “…support member are horizontally spaced apart within a clearance defined by a distance between the inner surface of the restriction portion and the outer peripheral surface of the support member, .…
As to claim 4, to be consistent and clear, it appears as if the first paragraph should read as: the support member and horizontally separated from an outer surface of the support member by a movement range and the restriction portion restricts a horizontal movement of the support member.
As to the phrase “is set” in claim 5, it is presumed that Appellant is attempting to relatively define a value of the diameter of each of the second holes to an/the unclaimed the nozzle tip (not an element of the apparatus). Furthermore, the “when” clause is directed to a condition that is never required to occur. There no requirement for anyone nor anything to ever move the support member relative to anything at no point in time. The claims are directed to an apparatus not a process that requires anyone nor anything to perform any active steps including moving the support member nor rack body in any specific manner, direction, anywhere, nor relative to anything nor anyone. 
It is noted that the term “plurality” employed throughout the claims only requires 2. However, in claims 6-7, it is noted that as shown in applicant’s drawings, there must be at least 
It is presumed that although not specified in the claims, the “a direction away from the lower surface” is intended to be vertically downward, orthogonal to the lower surface. 
It is noted that while claim 7 recites “areas”, it is noted that the claim does not specify how nor that the areas are “aligned” relative to each other.  
As to claims 9-10, and 15, it is presumed that Appellant intends to refer to restriction portion(s) 202 and screws 230 including contact portions 231. Note: the restriction portions have a contact defined by the screws. However, the claims do not define nor restrict “contact portions” to being screws nor any other structure nor required to be in contact with any other positively claimed element. Any point(s) of a surface of an object, can be considered as contact portions. It is noted that the specification does not describe a single restriction portion 202 alone as functioning nor defined as recited in the claims. A restriction portion appears to be a single a wall. No restriction portion is defined as comprising mulitiple walls as in claim 15.   Furthermore, as illustrated in the figures all of the 4 walls do not include a depression. Only 2 opposing walls of the 4 walls include what Appellant labels as a “depression”. 
As to claim 11, it is noted that the base as claimed is the rack, so the base (rack) is made fully of material of the rack. The base is not required to be made of some specified material. Any rack comprising a base will be considered as being fully made of a material of the rack.  
As to claim 12, it is noted that the support member is not precluded from being manufactured to include different structural elements and/or from different materials having 
It is noted that claim 13 also attempts to rely upon a conditional “when” clause that is never required to ever occur. See prior and further remarks herein. 
As to claim 14, it presumed that the phrase “is set” is meant to be “is”. The term “is set” implies that the diameters can be readily changed. However, there is no indication that once the apparats is manufactured that one can readily choose to set/change the diameters nor any other dimensions of the apparatus. 
As to claim 17, it is noted that the support member is only required to comprise a hole and rack body is not required to comprise any holes at all. The invention will not and cannot function the same as that of claim 1 with such further unclaimed plurality of nozzle tips.  
In claim 19, the dispensing unit is interpreted as comprising a nozzle and the nozzle tip attached to the nozzle. The last ”wherein” clause/paragraph does not provide for any further structural element of the invention, a sample processing apparatus. The paragraph is directed to what the entire apparatus can be used for relative to a broad, unclaimed sample. Although the claim is not directed to a method, it is noted that the term “processes” is broad and is not directed to any specific actions/steps that are required to be performed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Cohen et al., US 2013/0108522.
Cohen et al. discloses an apparatus that comprises:
a tray 10 (support member) including a plurality of apertures 24 (first through-holes) in an array (claim 8); each hole is capable of being provided with a pipette tip and
 a rack 44 (rack body that supports the support member) including a base 64 (claim 11) having a plurality of apertures 66 (second through-holes) each corresponding, aligned coaxially along a common central vertical axis with a respective one of the plurality of apertures of the support member;  each hole of the rack is capable of accomodating a lower portion of a pipette tip (See for example, Figures 1, 4-6 and descriptions thereof); one can choose to move the tray any direction one chooses relative to the rack (claims 3-5). 
Note: See claim interpretations, remarks, and response to arguments above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires. 
As to claims 4 and 9, the rack includes restriction/contact portion (base) defined by an upper wall (not labeled) extending upward from the base 64. (see figures 1 and 4). 
As to claim 10, the rack includes ribs 42 (protrusions) (see figure 4).

As to claim 15, as shown in figure 6 a portion of the outer wall of the rack is depressed inward relative to the rack. 
Claim(s) 1, 4-5, 8-9, 11-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Arnold, Jr. et al., US 2003/0129089.
Arnold discloses an apparatus that comprises:
a horizontal transfer plate 20 (support member) including a plurality of apertures 22 (first through-holes) in an array (claim 8); each hole is capable of being provided with a pipette tip and
 a tip holder 10 (rack body that supports the support member) including a support surface 12 (base)  (claim 11) having a plurality of openings 13 (second through-holes) each corresponding, aligned coaxially along a common central vertical axis with a respective one of the plurality of apertures of the support member;  each hole of the rack is capable of accomodating a lower portion of a pipette tip (See for example, Figures 1, 3, 6 and descriptions thereof); one can choose to move the tray any direction one chooses relative to the rack (claims 4-5). 
Note: See claim interpretations/remarks above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires.

As to claim 14, the diameter of the second holes 13 is smaller than the diameter of the first holes 22 because the pipette tip can pass through holes of 22 but not through holes 13. (See Figures 1-2, 6 and descriptions thereof).
As to claim 16, as shown in 3, an outer periphery 14 of the rack body 10 inclines gradually outward while extending upward.
Claim(s) 1, 3-5, 8-11, 15, and 17-18,  is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Lapeus et al., US 5,674,047.
Lapeus et al. discloses an apparatus that can be used for holding, storing, transporting, etc. nozzle tips. (abstract). 
The apparatus includes a rack body 14 including a base/surface that includes a plurality of second holes and a support member 16 that includes a plurality of first holes. The support member can be placed on the rack body 14 in a manner in which holes in rack body are centrally aligned with (or aligned as how one be desire). The support member 16 can be readily placed on and the rack body by moving the support member 16 relative to the rack body 14 in a direction as shown by the arrows 19 and removed from the rack body as desired in the opposite direction. (Both directions intersecting a center axis of a hole; See Figure 2, column 3 lines 14-36). 
As to the restriction portion/base of claims 3-4, 9-10, 15, and 17. As shown, in the figures, such as figures 2-4, the rack body includes a base/restriction portions in the form of 
 As to the support member being spaced from the restriction/base of the rack body 14. One can readily choose what distance one desires to exist between an outer peripheral surface of the support member and inner surface of the restriction portions to establish a clearance/movement range, where the support can be moved in directions intersecting a center axis of a hole (claims 1, 3-5, 9, 17-18).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522.
The Appellant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claims 3, 12, and 17-18, Cohen does not specify that there is a space between the outer peripheral surface of the support member and an inner surface of the restriction portion.
It  would have been within the common sense, knowledge, predictability, and routine skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the support member 100 and rack body could be manufactured to have dimensions that would allow for the support member to be spaced from the sidewalls at some . 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522;  Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047as applied above, and further in view Petrek, US 6,286,678.
As to claims 6-7, Cohen, Arnold, nor Lapeus do not disclose a tray as comprising walls in the shape of a lattice with a constant height formed on a lower surface of the support member.
Petrek discloses a tip rack apparatus including support plate 14 (support member) including an array of through holes 16 and on the lower surface of the support plate there are a plurality of cross walls 88, 90 that for a grid 86 (lattice) that includes individual enclosures 83 that surrounds a respective area of each hole 16 to provide lateral stability for tips inserted into the holes 16. (Figure 8 and description thereof; column 8, lines 24-55).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray of Cohen et al., Arnold Jr. et al., or Lapeus et al. to include the cross walls, lattice as taught by Petrek to provide lateral stability for tips inserted in each hole of the tray (support member). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522 or Lapeus et al., as applied to claim 1 above, and further in view of Williams et al., US 2012/0257953.
Cohen nor Lapeus does not disclose the tray as comprising a temporary fixing portion. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray (support member) of Cohen et al. or Lapeus et al., to include the handles as taught by Williams to allow for a further, second tray to be stacked on the first tray.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US 2006/0093530 further view of Cohen et al., US 2013/0108522, Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047 as applied to claim 1 above.
	Cohen, Arnold, nor Lapeus do not disclose a processing apparatus as claimed.
	Ueda discloses a pipette tip rack 2 and a liquid dispensing apparatus 200 (sample processing apparatus) that a dispensing mechanism 20 (dispensing unit) comprising a nozzle mounted on a transfer portion 20 that allows the dispensing mechanism to move from different locations within the processing apparatus including to locations where pipette tip racks 2 holding pipette tips 151 are held in a pipette set location 50 including a set stand 51 (frame). (paragraphs 0032, 41, Figures 1 -2; 11-14).  As shown in Figure 10, the dispensing mechanism 20 comprises a 22a including a pipette tip attached to the nozzle. The dispensing mechanism can be transferred to the pipette set portion 50 by the transfer portion 90 to attach a pipette tip and later moved to various containers located in the apparatus to process samples located in such containers. (paragraph 0054-55). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process apparatus of Ueda to include the pipette tip racks of Cohen et al.; Arnold, Jr. et al.; and or Lapeus et al. to allow for different tips to be readily attached to perform desired processing of different samples while avoiding cross-contamination of the different samples. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claims 1, 4-10, 13, and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 
(2) Response to Argument
As to the rejections of claims 1 and 3-19 under 35 U.S.C. 102(a)(1)/(a)(2) and 103 based on Cohen, Arnold, Lapeus, Petrek, Williams, and Ueda, Appellant asserts “[t]he Office Action is in error because at least in each of the rejections of independent claims 1 and 17 under section 102, the Office Action ignores the claim element “the rack body supporting the support member such that the support member is movable horizontally in an XY plane that is orthogonal to a center axis of one of the first holes” which is not disclosed in Cohen, Arnold, or Lapeus, taken alone, nor taught, or suggested in Cohen, Arnold, Lapeus Petrek, Williams, and Ueda, taken in any combination.”
The examiner disagrees. Each of the respective equivalent support members of the references can be removable attached to the corresponding rack body of each reference.  Furthermore, each of the support members can be moved in a horizontal direction relative to 
The examiner notes that appellant’s arguments are dependent upon the conditional use clauses of the claims. Furthermore, Figure 6 is only an example of the possibilities of the arrangement of the structures of the apparatus Cohen. Although, it is possible for such structures of Cohen to be in different relative arrangements (as one may desire), there is nothing precluding one from choosing to move the support member/rack body relative to each other as one desires. The presence of sidewalls 68 does not preclude one from choosing to lift an end, side, portion, etc. of the support member 100 a distance above the sidewall (in a tilted position) and while such in such position with an end or portion of the support member remaining supported on the rack moving/sliding the support member relative to the rack body in a horizontal direction that intersects a center axis of a hole.   

    PNG
    media_image2.png
    157
    562
    media_image2.png
    Greyscale


For example, see figure above that illustrates possible relative horizontal movement of the support member relative to the rack body of Cohen and Lapeus. Such would be in same manner as one would move/slide a blade, knife, scraper, paintbrush, etc. along a surface. One end/edge would be supported on the surface while the device is at an acute angle relative to the surface while moving/sliding the device horizontally. 

In Arnold, the support member 20 can be removably attached to surface 12 of the rack body 10 and can be moved horizontally relative to the rack body 10. It is noted that no tips are required to be present. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN R GORDON/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798  
                                                                                                                                                                                                      /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.